DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, claims 16-19 in the reply filed on 11/01/2021 is acknowledged.  However, since claims 1-10, 12-20 are related they are included for examination herein. Claim 11 remains withdrawn/non-elected.
Specification
The disclosure is objected to because of the following informalities: 
The last sentence of para. [0019] is incomplete. 
The last sentence of para. [0026] is incomplete.
  	Appropriate correction is required.
Claim Objections
Claim 9 objected to because of the following informalities: 
“tapered transmission lines” does not have exact antecedent basis. It is introduced as “tapered transmission line” in claim 7. For examination purposes, this phrase is interpreted to read “tapered transmission line”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 10, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suprunov et al. (US 20090009421 A1), hereinafter referred to as “Suprunov”, in view of Brocheton et al. (US 20080012788 A1), hereinafter referred to as “Brocheton”.
Regarding claim 1, Suprunov teaches a planar antenna clamp system (fig. 3, element 300; para. [0044]) comprising: a base (fig. 3, element 210; para. [0044]) having a top surface (fig. 3); a connector (fig. 13, element 1330; para. [0063]) mounted to the base (fig. 13, element 1310; para. [0063]) and configured to provide an interface to a communication device (fig. 13, element 1310; para. [0063]); a clamp arm (fig. 3, element 220; para. [0044]) having top and bottom surfaces (fig. 3), wherein a proximal end of the clamp arm (fig. 3, element 220) is mounted to the base (fig. 3, element 210) such that, when in an open configuration (fig. 3), an air gap exists between the top surface of the base (fig. 3, element 210) and the bottom surface 
Suprunov does not teach a matching circuit disposed on the top surface of the base and electrically connected to the connector; and a clamp configured to compress the conductors of the planar antenna between the top surface of the base and the bottom surface of the clamp arm such that the conductors of the planar antenna are operatively coupled with the matching circuit, when in a closed configuration.
Brocheton teaches a matching circuit (fig. 2, element 32; para. [0109]) disposed on the top surface of the base (fig. 2, element 34) and electrically connected (fig. 11, element 40; para. [0100]) to the connector (fig. 2, element 20; para. [0095]).
The combination of Suprunov and Brocheton, as modified, does not explicitly teach the conductors of the planar antenna are operatively coupled with the matching circuit, when in a closed configuration. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the devices described in Suprunov and Brocheton such that a clamp (Suprunov, para. [0051]) configured to compress the conductors (Suprunov, fig. 4, element 430) 
Furthermore, Brocheton states that the matching circuit can be implemented on a printed circuit board (Brocheton, para. [0016]-[0017]) and Suprunov states that one end of the planar antenna structure can be attached to a circuit board associated with the PC card 210 (Suprunov, para. [0045]), which serves as the base of the structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert a matching circuit on top of the base described in Suprunov in order to match the impedance between the antenna and communication device. Adding a matching circuit in this location allows for matching the impedance of the antenna (Brocheton, para. [0004]), thus improving device performance. 
Regarding claim 2, Suprunov does not teach the connector is a subminiature version A (SMA) connector.
Brocheton teaches the connector is a subminiature version A (SMA) connector (para. [0104]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the SMA connector described in Brocheton as the connector described in Suprunov. Doing so allows for a smaller and more light weight device. 
Regarding claim 3, Suprunov teaches the base (Suprunov, fig. 9, element 210 vertical side walls) is shaped so as to provide alignment guides (Suprunov, fig. 9, element 210 vertical side walls) configured to align the conductors (Suprunov, fig. 9, element 430) of the planar antenna (Suprunov, fig. 9, element 310) as the planar antenna (Suprunov, fig. 9, element 310) is inserted into the air gap (fig. 9).
Suprunov does not teach a matching circuit.
Brocheton teaches a matching circuit (Brocheton, fig. 2, element 32).
The combination of Suprunov and Brocheton, as modified, does not explicitly teach that the alignment guides align the planar antenna with the matching circuit. 
However, given the combination of Suprunov and Brocheton, and the rationale stated above for inserting the matching circuit on top of the base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device described in Suprunov with the matching circuit described in Brocheton such that the base (Suprunov, fig. 9, element 210 vertical side walls) is shaped so as to provide alignment guides (Suprunov, fig. 9, element 210 vertical side walls) configured to align the conductors (Suprunov, fig. 9, element 430) of the planar antenna (Suprunov, fig. 9, element 310) with the matching circuit (Brocheton, fig. 2, element 32) as the planar antenna (Suprunov, fig. 9, element 310) is inserted into the air gap (fig. 9). Doing so allows for alignment of the planar antenna and matching circuit. 
Regarding claim 4, Suprunov teaches conductors (fig. 4, element 430) of a planar antenna (fig. 3, element 310).

The combination of Suprunov and Brocheton, as modified, does not explicitly teach no solder is used to couple the matching circuit to the conductors of the planar antenna. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of devices of Suprunov and Brocheton as described above such that no solder is used (Brocheton, para. [0016], [0023]) to couple the matching circuit (Brocheton, fig. 2, element 32) to the conductors (Suprunov, fig. 4, element 430) of the planar antenna (Suprunov, fig. 3, element 310). Doing so reduces cost and simplifies the electrical design (Brocheton, para. [0132]). 
Regarding claim 6, Suprunov does not teach the matching circuit is a passive circuit.
Brocheton teaches the matching circuit is a passive circuit (para. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above to include a passive matching circuit. Doing so reduces power usage. 
Regarding claim 10, Suprunov does not teach the matching circuit further comprises at least one active radio frequency (RF) component selected from the group consisting of: an amplifier, a diplexer, a mixer, and a filter.
Brocheton teaches the matching circuit (fig. 2, element 32) further comprises at least one active radio frequency (RF) component selected from the group consisting of: an amplifier, a diplexer, a mixer, and a filter (para. [0110]).

Regarding claim 12, Suprunov teaches no supports other than the planar antenna clamp system (fig. 3, element 300) are used to support the planar antenna (fig. 3, element 310) in free space (fig. 3).
Regarding claim 13, Suprunov teaches a spring (para. [0052]) disposed with respect to the clamp arm (fig. 3, element 220) and the base (fig. 3, element 210) so as to provide spring force to the distal end of the clamp arm (fig. 3, element 220) in a direction away from the base (fig. 3, element 210) (para. [0052]).
Regarding claim 14, Suprunov teaches the clamp arm (fig. 3, element 220) and the spring (para. [0052]) are both embodied in a cantilevered beam (para. [0052]).
Regarding claim 18, Suprunov teaches the proximal end of the clamp arm (fig. 3, element 220) is pivotally mounted (figs. 2 and 3; para. [0043]) to the base (fig. 3, element 210).
Regarding claim 19, Suprunov does not explicitly teach any magnetic or metallic components of the planar antenna clamp system are positioned vertically at least 1 mm away from the top surface of the base.
Suprunov does teach a circuit board (para. [0045]) on top of the base (fig. 3, element 210). Although Suprunov does not explicitly state the width of the circuit board, it is commonly known in the art that a circuit board can exceed 1 mm in width. If the circuit board is at least 1 mm in width, it would allow for any magnetic or metallic components of the planar antenna 
The combination of Suprunov and Brocheton as described above discloses the claimed invention except for explicitly stating any magnetic or metallic components of the planar antenna clamp system are positioned vertically at least 1 mm away from the top surface of the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place any magnetic or metallic components of the planar antenna clamp system are positioned vertically at least 1 mm away from the top surface of the base, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Doing so would reduce interference in the device. 
Regarding claim 20, Suprunov teaches comprising a lock (para. [0051]) configured to prevent the antenna (fig. 3, element 310) from sliding with respect to the base (fig. 3, element 210) when the planar antenna clamp system (fig. 3, element 300) is in the closed configuration (fig. 2; para. [0051]).

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suprunov in view of Brocheton as applied to claim 1 above, and further in view of Zaghloul et al. (US 5005019 A), hereinafter referred to as “Zaghloul”.
Regarding claim 5, the combination of Suprunov and Brocheton, as modified, does not teach no metal-to- metal contact is used to couple the matching circuit to the conductors of the planar antenna.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that no metal-to-metal contact is used to couple the matching circuit to the conductors of the planar antenna. Doing so enables simple, inexpensive multilayer manufacture (Zaghloul, abstract). 
Regarding claim 7, the combination of Suprunov and Brocheton, as modified, does not teach the matching circuit comprises a tapered transmission line.
Zaghloul teaches the matching circuit (fig. 1a, element 2) comprises a tapered transmission line (col. 4, lines 34-36 and 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the matching circuit comprises a tapered transmission line. Doing so allows for matching the feed line to the antenna (Zaghloul, col. 4, lines 34-36). 
Regarding claim 8,  the combination of Suprunov and Brocheton, as modified, does not teach the matching circuit is a tapered co-planar waveguide transmission line.
Zaghloul teaches the matching circuit (fig. 1a, element 2) the matching circuit is a tapered co-planar waveguide transmission line (col. 4, lines 34-36 and 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and 
Regarding claim 9, the combination of Suprunov and Brocheton, as modified, does not teach the tapered transmission lines are covered with a protective, dielectric layer such that the matching circuit is capacitively coupled to the conductors of the planar antenna when in the closed configuration.
Zaghloul teaches the tapered transmission lines (fig. 1a, element 2) are covered with a protective, dielectric layer (col. 4, lines 51-53) such that the matching circuit (fig. 1a, element 2) is capacitively coupled (col. 4, lines 51-53 and 57-59) to the conductors (col. 5, lines 52-54) of the planar antenna (fig. 1a, element 4) when in the closed configuration (fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the matching circuit is covered in a dielectric layer and is capacitively coupled to the planar antenna in a closed configuration. Doing so enables simple, inexpensive multilayer manufacture (Zaghloul, abstract). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suprunov in view of Brocheton as applied to claim 1 above, and further in view of Harris et al. (US 5812098 A), hereinafter referred to as “Harris”.
Regarding claim 15, Suprunov  teaches a connector (fig. 13, element 1330) and a planar antenna (fig. 3, element 310).

The combination of Suprunov and Brocheton, as modified, does not teach the connector is a 50 ohm interface and does not explicitly teach the matching circuit is configured to match an impedance of the planar antenna to the 50 ohm interface.
Harris teaches a SMA connector (col. 1, lines 33-35) is a 50 ohm interface (col. 1, lines 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the connector (Brocheton, fig. 2, element 20) is a 50 ohm interface (Harris, col. 1, lines 33-35 and 37-39) and the matching circuit (Brocheton, fig. 2, element 32) is configured to match an impedance of the planar antenna (Suprunov, fig. 3, element 310) to the 50 ohm interface (Harris, col. 1, lines 33-35 and 37-39) (Brocheton, para. [0076]). Doing so allows for using the industry standard impedance of fifty ohms for testing equipment (Harris, col. 1, lines 37-39). 




Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suprunov in view of Brocheton as applied to claim 1 above, and further in view of Ligtenberg et al. (US 20070133156 A1), hereinafter referred to as “Ligtenberg”.
Regarding claim 16, Suprunov teaches the clamp is a magnet clamp (para. [0051]).
The combination of Suprunov and Brocheton, as modified, does not teach the clamp is a magnet clamp comprising: a clamp bar slidably disposed on the top surface of the clamp arm such that the clamp bar can slide between first and second positions; a first magnet mounted to the clamp bar; a second magnet disposed on a bottom surface of the base; and wherein when the clamp bar is in the first position the first and second magnets are vertically aligned such that there is attractive force between them thereby causing the clamp arm to move into, and remain in, the closed configuration, and wherein when the clamp bar is in the second position, the first and second magnets are offset from each other so as to cause repulsive force therebetween thereby allowing the clamp arm to move into the open configuration.
Ligtenberg teaches the clamp is a magnet clamp comprising: a clamp bar (fig. 5C, element 152; para. [0048]) slidably disposed on the top surface of the clamp arm (fig. 5C, element 14; para. [0048]) such that the clamp bar (fig. 5C, element 152) can slide between first (fig. 5A)  and second (fig. 5B) positions; a first magnet (fig. 5C, element 170; para. [0048] – here the magnet is defined as a magnetic component composed of a plurality of magnets) mounted to the clamp bar (fig. 5C, element 152); a second magnet (fig. 5C, element 160; para. [0048] – here the magnet is defined as a magnetic component composed of a plurality of magnets) disposed on a bottom surface of the base (fig. 5C, element 12; para. [0049]) (the shaded 12 in fig. 5C is defined as the bottom surface of the base and magnet 160 enclosed by 156 is shown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the magnetic clamp described in Suprunov is implemented as the clamp described in Ligtenberg. Doing so allows for a closed and open configuration of the device, in which the device does not have to be pried open (Ligtenberg, para. [0003] and [0009]).
Regarding claim 17, the combination of Suprunov and Brocheton, as modified, does not teach when the clamp bar is in the second position, the repulsive force between the first and second magnets lifts the clamp arm into the open configuration.
Ligtenberg teaches when the clamp bar (fig. 5C, element 152) is in the second position (fig. 5B), the repulsive force between the first (fig. 5C, element 170) and second (fig. 5C, element 160) magnets lifts the clamp arm (fig. 5C, element 14) into the open configuration (fig. 5B, para. [0049].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
12/28/2021